

Exhibit 10.9


REDEMPTION AGREEMENT


This Redemption Agreement (this "Agreement"), effective as of December 31, 2009
(the "Effective Date"), is between WS Technologies LLC, dba Windswept
Technologies, an Oregon limited liability company (the "Company"), and
CarePayment, LLC, an Oregon limited liability company ("Seller").


The parties agree as follows:


1.           Redemption of Units.  Seller hereby sells, transfers, assigns and
conveys 43.5 of the Units of the Company (the "Redeemed Units"), and the Company
hereby purchases and redeems the Redeemed Units from Seller (the
"Redemption").  As of the Effective Date, and without any further action, Seller
will have no ownership interest in the Redeemed Units, and the Redeemed Units
shall be automatically cancelled and no longer outstanding.  As of the Effective
Date, Seller will own 0.5 Units in the Company.


2.           Redemption Consideration.  Simultaneously with the execution of
this Agreement, the Company will transfer, assign and convey to Seller 400,000
shares of Series D Preferred Stock (the "Series D Preferred") of microHelix,
Inc., an Oregon corporation ("microHelix"), and warrants to purchase 65,100,917
shares of Class B Common Stock of microHelix at an exercise price of $0.001 per
share (the "Warrants").  Simultaneously with the execution and delivery of this
Agreement, the Company will deliver (i) certificates evidencing the Series D
Preferred, together with a fully executed stock power to evidence the transfer
of the Series D Preferred to Seller; and (ii) a fully executed transfer of
warrant to evidence the transfer of the Warrants to Seller.


3.           Representations and Warranties.


3.1          Seller Representations and Warranties.  Seller hereby represents
and warrants to the Company as follows:


(a)           Seller holds of record and is the sole beneficial owner of, and
has good, valid and marketable title to the Redeemed Units being sold hereunder
free and clear of any restrictions on transfer, liens, charges, security
interests, taxes, claims, options, warrants, purchase rights, contracts,
commitments, demands or other encumbrances of any nature whatsoever.  Seller has
the right to transfer to the Company complete and absolute legal and beneficial
title to, and complete and absolute rights and interests in, the Redeemed Units
being sold hereunder.  Seller is not a party to any option, warrant, purchase
right or other contract or commitment that could require Seller to sell,
transfer or otherwise dispose of any of the Redeemed Units, other than this
Agreement.
 
(b)           This Agreement has been duly and validly executed and delivered by
Seller and constitutes the valid and binding obligation of Seller, enforceable
in accordance with its terms except as such enforceability may be limited by
principles of public policy and subject to the laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies.

CarePayment Redemption Agreement
Page 1
 
 

--------------------------------------------------------------------------------

 
 
(c)           Neither the execution and the delivery of this Agreement, nor the
consummation of the Redemption, will (i) violate any statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, or court to which Seller is subject or, (ii)
conflict with, result in a breach of, constitute a default under or require any
notice under any agreement or other arrangement to which Seller is a party.
 
(d)           Seller has made its decision to sell such Redeemed Units to the
Company based on his own investigations and analysis, and has not relied on any
statements, representations or warranties from the Company except as set forth
in this Agreement.  Seller is not acquiring the Series D Preferred or the
Warrants with a view to or for sale in connection with any further distribution
thereof within the meaning of the Securities Act of 1933, as amended.
 
3.2          Company Representations and Warranties.  The Company hereby
represents and warrants to Seller as follows:


(a)           The Company has all requisite limited liability company power and
authority to enter into and perform this Agreement and to consummate the
Redemption.  The execution, delivery and performance of this Agreement and the
consummation of the Redemption have been duly authorized by all necessary action
on the part of the Company  This Agreement has been duly and validly executed
and delivered by the Company and constitutes the valid and binding obligation of
the Company, enforceable in accordance with its terms except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.
 
(b)           Neither the execution and the delivery of this Agreement, nor the
consummation of the Redemption, will (i) violate any statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, or court to which the Company is subject or,
(ii) conflict with, result in a breach of, constitute a default under or require
any notice under any agreement or other arrangement to which the Company is a
party.
 
(c)           The Company has good, valid and marketable title to the Series D
Preferred and the Warrants being transferred hereunder, free and clear of any
restrictions on transfer, liens, charges, security interests, taxes, claims,
options, warrants, purchase rights, contracts, commitments, demands or other
encumbrances of any nature whatsoever.  The Company has the right to transfer to
Seller complete and absolute legal and beneficial title to, and complete and
absolute rights and interests in, the Series D Preferred or the Warrants.  The
Company is not a party to any option, warrant, purchase right or other contract
or commitment that could require the Company to sell, transfer or otherwise
dispose of the Series D Preferred or the Warrants, other than this Agreement.  

CarePayment Redemption Agreement
Page  2
 
 

--------------------------------------------------------------------------------

 
 
4.           General Provisions.


4.1           Further Assurances.  The parties will cooperate in taking such
further action and sharing such additional information as may be appropriate to
carry out the transactions contemplated by this Agreement.
 
4.2           Successors and Assigns.  This Agreement will be binding upon and
will inure to the benefit of the parties and their respective successors and
permitted assigns.  The foregoing notwithstanding, neither party will be
permitted to assign its rights or delegate its obligations under this Agreement
to another party without the prior written consent of the other party to this
Agreement.
 
4.3           Alterations and Waivers.  The waiver, amendment or modification of
any provision of this Agreement or any right, power or remedy under this
Agreement, whether by agreement of the parties or by custom, course of dealing
or trade practice, will not be effective unless in writing and signed by the
party against whom enforcement of such waiver, amendment or modification is
sought.  No failure or delay by either party in exercising any right, power or
remedy with respect to any of the provisions of this Agreement will operate as a
waiver of such provisions with respect to such occurrences.
 
4.4           Governing Law.  This Agreement will be construed, governed and
enforced in accordance with the laws of the State of Oregon, without regard to
its choice of law provisions.
 
4.5           Integration and Entire Agreement.  This Agreement and the exhibits
and schedules and other documents referred to in this Agreement set forth the
entire understanding between the parties and supersede all previous and
contemporaneous written or oral negotiations, commitments, understandings, and
agreements relating to the subject matter of this Agreement and merge all prior
and contemporaneous discussions between the parties.
 
4.6           Counterparts and Delivery.  This Agreement may be executed in
counterparts.  Each counterpart will be considered an original, and all of them,
taken together, will constitute a single Agreement.  This Agreement may be
delivered by facsimile or electronically, and any such delivery will have the
same effect as physical delivery of a signed original.  At the request of any
party, the other party will confirm facsimile or electronic transmission
signatures by signing an original document.
 
4.7           Definitions.  Whenever used in this Agreement, (a) the term
"including" will be deemed to mean "including without limitation", (b) the term
"person" will be deemed to mean any natural person, corporation, limited
liability company, partnership or other entity, and (c) the terms "will" and
"shall" have the same meaning.
 
4.8           Attorney Fees.  In the event suit or action is instituted to
interpret or enforce this Agreement, the prevailing party will be entitled to
recover its attorney's fees, including those incurred on appeal, as determined
by the court or arbitrator.

CarePayment Redemption Agreement
Page  3
 
 

--------------------------------------------------------------------------------

 

4.9           Specific Performance.  The parties acknowledge they would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would provide
an inadequate remedy.  Accordingly, in addition to any other remedy at law or in
equity, the nonbreaching party will be entitled to injunctive relief to prevent
breaches of this Agreement and specifically to enforce this Agreement without
the need for posting any bond or other security.
 
4.10          Rules of Construction.  The parties have been represented by
separate counsel during the negotiation and execution of this Agreement and,
therefore, waive the application of any law regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the parties drafting such agreement or document.


[Signatures on following page]

CarePayment Redemption Agreement
Page  4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Redemption Agreement as of
the Effective Date.


COMPANY:
WS TECHNOLOGIES LLC, dba Windswept Technologies
 
By microHelix, Inc., its Manager
       
By
/s/ Brian A. Oliver
   
Brian A. Oliver
   
Secretary
     
SELLER:
CAREPAYMENT, LLC
 
By Aequitas Capital Management, its Manager
       
By
/s/ Robert J. Jesenik
   
Robert J. Jesenik, President


 
 

--------------------------------------------------------------------------------

 